Citation Nr: 1206731	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  09-07 156A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the bilateral thumbs.

2.  Entitlement to service connection for a right ankle disorder.

3.  Entitlement to an increased rating in excess of 50 percent for psychophysiologic musculoskeletal disorder manifest by recurrent back pain and associated anxiety.

4.  Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Angie Thompson, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to April 1964 and September 1964 to August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran appeared before the undersigned Veterans Law Judge at a Travel Board hearing in November 2011.  A transcript is of record. 

The issues of an increased rating for psychophysiologic musculoskeletal disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDING OF FACT

The Veteran withdrew his appeals seeking service connection for osteoarthtiris of the bilateral thumbs and a right ankle disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeals for osteoarthritis of the bilateral thumbs and a right ankle disorder by the Veteran have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002 & Supp. 2010); 38 C.F.R. §§ 20.202, 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran withdrew two of his appeals in writing on November 2, 2011. VA regulation provides for the withdrawal of an appeal to the Board by the submission of a written request to that effect at any time before the Board promulgates a final decision on the matter in question. See 38 C.F.R. § 20.204(b) (2011); Hanson v. Brown, 9 Vet. App. 29, 31 (1996) (when a claim is withdrawn by a Veteran, it ceases to exist; it is no longer pending and it is not viable). 

As of November 2011 the Board had not yet issued a final decision on this case, therefore the Veteran's withdrawal of these issues is valid. The withdrawal of an appeal effectively creates a situation where there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, in such an instance, dismissal of the appeal is appropriate. See 38 U.S.C.A. § 7105(d).

Because the Veteran has clearly expressed his desire to terminate his appeal for these benefits, because he has done so in writing, and because the Board had not yet promulgated a decision on his appeal at the time of his request for withdrawal for claims for osteoarthritis of the bilateral thumbs and a right ankle disorder, the legal requirements for a proper withdrawal have been satisfied. 38 C.F.R. § 20.204(b). Accordingly, further action by the Board on these particular matters is not appropriate and the Veteran's appeals as to these issues should be dismissed. 38 U.S.C.A. § 7105(d). 


ORDER

The appeal seeking entitlement to service connection for osteoarthritis of the bilateral thumbs is dismissed.

The appeal seeking entitlement to service connection for a right ankle disorder is dismissed.


REMAND

The Veteran is service-connected for a psychophysiologic musculoskeletal reaction manifest as recurrent back pain and anxiety, which is a somatoform disorder.  When a single disability, such as a somatoform disorder, has been diagnosed both as a physical condition and as a mental disorder, the rating agency shall evaluate it using a diagnostic code which represents the dominant (more disabling) aspect of the condition.  38 C.F.R. § 4.126(d).  As such, his current rating contemplates the psychological symptoms of his mental disorder and its associated physiological symptoms as they pertain to his back.  

In the present case, additional development is necessary to determine whether the Veteran has a single disorder encompassing both psychological and physical symptoms or two separate disorders whose symptoms do not overlap.  The Board notes that the Veteran has raised the issue of entitlement to a separate rating for a back disorder, finding that the Veteran's claim is inextricably intertwined with his claim for an increased rating for somatoform disorder.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Service treatment records show that the Veteran sprained his back in September 1968.  Upon discharge from service, a medical board did not find any diagnosis of an orthopedic back disorder.  Instead, the Veteran was granted service connection for a somatoform disorder, which encompassed both his back pain and anxiety symptoms, and assigned a 10 percent rating based on moderate social and industrial impairment.

A March 2001 rating decision increased the Veteran's rating to 30 percent due to increased anxiety and panic symptoms.  The Veteran appealed and a February 2003 Board decision denied the claim for a higher rating.

In November 2006, the Veteran submitted a claim for an increased rating for somatoform disorder.  The Veteran underwent a VA examination for mental disorders in February 2007 and an examination for his spine in March 2007.  At the mental disorders examination, the examiner found that the Veteran had diagnoses of panic anxiety disorder and psychosomatic disorder with chronic back pain and arthritis.  The examiner opined that the Veteran "has problems with chronic anxiety and psychosomatic symptoms in the form of chronic low back pain.  His anxiety appears to have contributed and sustained his muscle tension and his back problems [and] his back problems are contributed by his chronic anxiety and muscle tension."

At the March 2007 spine examination, the examiner found early intervertebral osteochondrosis throughout the lumbar spine; minimal sclerotic changes at the apophyseal joints with no evidence of hypertrophy, and moderate Baastrup's disease.  The examiner diagnosed the Veteran with lumbar strain with degenerative joint disease of the lumbar spine. 

A May 2007 rating decision granted the Veteran a 50 percent rating for his somatoform disorder.  In that decision, the RO noted that 38 C.F.R. § 4.126(d) provides that when a single disability encompasses both a mental disorder and a physical disorder, the rating agency shall evaluate it using a diagnostic code that represents the dominant aspect of the disorder.  As the Veteran's psychological symptoms were more disabling than his physical symptoms, he was rated under Diagnostic Code 9422, based on his psychological symptoms.  

The Veteran underwent a VA mental disorders examination in October 2010.  Regarding the Veteran's subjective symptomatology, the examiner noted that the Veteran reported fatigue, and chronic pain in his body, back, and joints.  The examiner diagnosed pain disorder and panic disorder, with chronic pain issues and degenerative joint disease of the back.  The examiner opined that the Veteran has somatoform disorder.  He also stated that "with age, [the Veteran] had degenerative joint disease of the lower back.  Somatoform pain disorder may start as a general pain initially which later stays.  The Veteran's symptoms of anxiety and depression are secondary to his somatoform or pain disorder."    

In November 2010, the Veteran underwent a VA examination of his spine.  The Veteran reported weakness, stiffness, pain, spasms, decreased motion, and fatigue.  His ranges of motion were limited to 40 degrees of flexion, 15 degrees of extension, and 15 degrees of bilateral rotation and flexion.  The examiner diagnosed degenerative joint disease of the lumbar spine; however, no opinion was offered as to the etiology of the disorder or its effect on or by the Veteran's somatoform disorder.  

A January 2011 mental health note shows that the Veteran was diagnosed with panic disorder and depression.  

At the November 2011 hearing, the Veteran contended that his back disorder is entitled to a separate rating from his mental disorder.  Specifically, he alleged that a recent MRI noted degenerative changes to his spine, which his chiropractor attributes to his in-service injury.  Furthermore, he alleged that his mental disorder was primarily anxiety and that his back pain was due to his back disorder, rather than his somatoform disorder and the symptoms of his back disorder and mental disorder do not overlap.  

A remand is necessary prior to adjudicating this matter.  The record currently does not contain sufficient information to determine if the Veteran has a separate back disorder and whether the symptoms of a back disorder overlap with the symptoms of his somatoform disorder.  Additionally, it is not known whether the Veteran's degenerative joint disease of the spine is a result of his alleged in-service injury.  Moreover, an opinion is necessary to determine if the Veteran's back disorder is aggravated or permanently worsened by his somatoform disorder.  

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Shipwash v. Brown, 8 Vet. App. 218, 222 (1995)(because it has long been held that the statutory duty to assist requires a thorough and contemporaneous medical examination, especially in cases where there exists ambiguities and uncertainties relative to the claimed disorder, the Board must remand the claim for clarification); see 38 C.F.R. § 4.2 (if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes). 
 
Additionally, at the November 2011 hearing, the Veteran noted that he was treated regularly by a chiropractor; however, those records have not been associated with the claims file.  The Veteran also reported treatment at the VA for his mental disorder two to three months prior; however the most recent record in the file is dated in January 2011.  All outstanding treatment records must be associated with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

As for the claim for a TDIU, the Veteran has been granted service connection for somatoform disorder (rated as 50 percent disabling), tinnitus (rated as 10 percent disabling, and bilateral hearing loss (rated as noncompensable); the combined rating is 60 percent.   

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2011).

While the Veteran does not currently meet the percentage criteria of 38 C.F.R. § 4.16(a) because no single disability is rated as 60 percent or more, the record contains evidence that the Veteran no longer works, which he stated during his hearing was due to his service-connected disabilities.

Given the foregoing, the Board finds that an examination to obtain a medical opinion as to whether the Veteran is rendered unemployable solely as a result of his service-connected disabilities would be helpful in resolving this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); McLendon, 20 Vet. App. at 79.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran has received any VA, non-VA, or other medical treatment for a back disorder and a mental disorder, including but not limited to, VA treatment records since January 2011 and all chiropractic records from Integrity Chiropractic and Beckley Chiropractic that are not evidenced by the current record.  

2. The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  The RO must then obtain these records and associate them with the claims folder.

3. After the passage of a reasonable amount of time, the RO must afford the Veteran the medical examinations detailed below, to be conducted by appropriately qualified physician(s), who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.
      
e. The examiner must respond to the following inquiries:

i. Does the Veteran have a back disorder that is etiologically related to the complaints of back pain he experienced during service?

ii. Are his symptoms of pain in his back and limitation of motion of his spine attributable to a somatoform disorder or to an orthopedic back disorder?

iii. Does the Veteran's somatoform disorder aggravate or permanently worsen his back disorder?  

iv. Do the Veteran's service-connected disorders render him unable to obtain or retain substantially gainful employment?

4. Thereafter, the RO must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

5. The RO must then readjudicate the claims of an increased rating for somatoform disorder and adjudicate whether the Veteran is entitled to a separate rating for service connection for a back disorder to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


